United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, LOGANVILLE POST
OFFICE, Loganville, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1997
Issued: July 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 25, 2017 appellant filed a timely appeal from a March 27, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

A claimant has 180 days from the date of OWCP’s decision to timely file an appeal. 20 C.F.R. § 501.3(e). In
this case, the 180-day period for the March 27, 2017 decision expired on Saturday, September 23, 2017. If the last
day to file an appeal is on a Saturday, Sunday, or Federal holiday, the 180-day period runs until the close of the next
business day. 20 C.F.R. § 501.3(f)(2). The appeal in this case, received by the Board on Monday, September 25,
2017, is therefore timely.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its March 27, 2017 decision.
The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time of its
final decision. Therefore, the Board is precluded from reviewing this additional evidence for the first time on
appeal. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952).

ISSUE
The issue is whether appellant met her burden of proof to establish that she developed a
bilateral shoulder condition in the performance of duty, as alleged.
FACTUAL HISTORY
On February 1, 2017 appellant, then a 54-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that her arms pulled out of joint while she was loading a cart
while in the performance of duty, causing her to drop items on February 4, 2016. She first
became aware of her claimed condition and of its relationship to her federal employment on
February 4, 2016. Appellant notified her supervisor on February 1, 2017. On the reverse side of
the claim form, her supervisor indicated that appellant’s injury existed prior to
February 4, 2016.4 Appellant reported that she was unable to lift her arms after that day and that
a magnetic resonance imaging (MRI) scan revealed rotator cuff arthritis and excessive use in the
shoulder. She noted that her left shoulder was aggravated from overuse as a result of over
compensating following a previous work-related right arm injury.
By development letter dated February 14, 2017, OWCP notified appellant that the
evidence of record was insufficient to support her claim. It noted that it was unclear as to
whether she was claiming a traumatic injury or an occupational disease. OWCP advised
appellant of the medical and factual evidence needed and provided a questionnaire for her
completion. The questionnaire advised her to describe in detail the employment-related
activities which she believed contributed to her condition, how often she performed the activities
described, for how long on each occasion, and all activities and hobbies outside of her federal
employment. It also requested that she specify whether she was claiming an occupational
disease or traumatic injury based on the definitions provided. Appellant was afforded 30 days to
submit the requested evidence.
In a March 1, 2017 narrative statement, appellant reported that she was claiming both a
traumatic injury and occupational disease claim for her bilateral shoulder conditions. She noted
that her conditions stemmed from an April 30, 2014 injury to her right shoulder, which caused
her to overuse her left arm, shoulder, and neck to compensate for her right shoulder. Appellant
stated that, after she was cleared to return to work, her right shoulder and hand caused her to
drop items and multiple times she would try to catch these items from falling which would cause
sudden jerky motions to both shoulders with pain and numbness. She reported that on her last
days of work at the employing establishment on February 2, 2016, there were bundles and
parcels which had shifted on her work cart. Appellant tried to grab the items from falling and
felt like her arms were “pulled off from her shoulders,” causing her to scream. She explained
that she had previously been diagnosed with thoracic outlet syndrome caused by the April 30,
2014 injury. Appellant was scheduled to undergo surgery on February 15, 2016, but it was
cancelled because the paperwork had not been approved. She reported that her condition
worsened and on February 24, 2016, her physician informed her that she needed a right shoulder
titanium replacement. Appellant stated that she did not have any shoulder, neck, or nerve
4
The record reflects that appellant has prior traumatic injury claims with dates of injury ranging from January 1,
2012 through April 30, 2014.

2

problems prior to the April 30, 2014 injury. She noted that her last day of work was on
February 4, 2016 the day when her shoulders were sharply jerked while she was catching the
tubs and parcels from falling off the work cart.
Appellant also submitted a response to OWCP’s questionnaire dated March 1, 2017 and
described her employment-related activities which she believed caused her condition. She
reported repetitive movement of sorting mail, overreaching for bundles, heavy lifting, extending
out arms with weight, and jerking open mailboxes. Appellant reported that for two hours in the
morning she would sort mail and parcels and pull down mail. She would case mail for an hour
and spend up to 45 minutes with outgoing mail and parcels. No further evidence was received.
By decision dated March 27, 2017, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that the “injury or event” occurred as alleged. It noted that
the facts of the injury suggested a traumatic injury occurring in a single incident or a single work
shift per her statement “arm pulled out loading cart” on February 4, 2016. However, appellant’s
response to OWCP’s development letter noted a February 2, 2016 date of injury, creating a
discrepancy regarding whether the injury occurred on February 2 or 4, 2016. As such, OWCP
reported that it was unable to make a finding of injury occurring as alleged. It advised appellant
to file a Form CA-1 if she was alleging a traumatic injury claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.7
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.8 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.

5

Supra note 2.

6

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

7

Michael E. Smith, 50 ECAB 313 (1999).

8

Elaine Pendleton, supra note 6.

3

ANALYSIS
The Board finds that this case is not in posture for decision.9
In this case, appellant filed an occupational disease claim (Form CA-2) alleging that she
developed bilateral arm and shoulder conditions. In a March 1, 2017 narrative statement, she
reported that she was claiming both a traumatic injury and occupational disease claim for her
bilateral shoulder conditions. Appellant noted that her conditions stemmed from an April 30,
2014 right shoulder employment injury, and thereafter from overusing her left arm, shoulder, and
neck to compensate for her right shoulder injury. She stated that, after she was cleared to return
to work, her right shoulder and hand caused her to drop items and multiple times she would try
to catch these items from falling which would cause sudden jerky motions to both shoulders with
pain and numbness. Appellant reported that her last day of work at the employing establishment
was February 2, 2016, when bundles and parcels had shifted on her work cart. She tried to grab
the items from falling and it felt like her arms were pulled off from her shoulders, causing her to
scream. Appellant noted that her last day of work was on February 4, 2016 when her shoulders
were sharply jerked while she was catching the tubs and parcels from falling off the work cart.
On March 1, 2017 appellant also responded to OWCP’s questionnaire and described the
employment-related activities which she believed caused her condition and the amount of time
spent on each activity. She reported repetitive movement of sorting mail, overreaching for
bundles, heavy lifting, extending out arms with weight, jerking open mailboxes.
The March 27, 2017 OWCP decision found that appellant failed to establish fact of
injury. It noted that her allegations suggested a traumatic injury, but there was a discrepancy
regarding whether the injury occurred on February 2 or 4, 2016. As such, OWCP concluded that
it was unable to make a finding of injury and advised appellant to file a Form CA-1 if she wished
to claim a traumatic injury. OWCP generally stated that it was unable to make a finding of an
injury occurring as alleged.
The Board finds that the discrepancies found in OWCP’s March 27, 2017 decision with
regard to the purported date of injury is more in keeping with a traumatic injury, which is a
condition of the body caused by a single event or incident or series of events or incidents
occurring within a single workday or work shift,10 versus an occupational disease or illness
produced by the work environment over a period longer than a single workday or shift.11
Furthermore, although OWCP noted in its decision that the factual evidence submitted by
appellant suggested a traumatic injury, it also advised appellant to complete a Form CA-1 claim
for a traumatic injury. As such, OWCP has intermingled a traumatic injury claim with an
occupational disease claim and, thus, did not discharge its burden to make findings as to whether
appellant sustained an occupational disease or a traumatic injury in the performance of duty.12
9

G.S., Docket No. 16-0908 (issued October 26, 2017).

10

20 C.F.R. § 10.5(ee).

11

Id. at § 10.5(q).

12

See 20 C.F.R. § 10.126.

4

The Board finds, therefore, that the basis for the denial of appellant’s claim remains unclear and
is not in keeping with 20 C.F.R. § 10.126.13 As fact of injury is a material point in a
compensation case and, because of its materiality, OWCP must clearly state whether fact of
injury is accepted and, if fact of injury is not accepted, OWCP must clearly specify the basis for
denial.14
Therefore, the case shall be remanded to OWCP for any necessary further development,
to be followed by a de novo decision which shall include findings of fact and a clear and precise
basis for denial of appellant’s claim as required by statute,15 regulation,16 OWCP’s procedures,17
and prior Board precedent18 regarding whether appellant sustained an occupational disease or a
traumatic injury in the performance of duty.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

A final decision of OWCP must contain findings of fact and a statement of reasons.

14

Elaine Pendleton, supra note 6.

See 5 U.S.C. § 8124(a), which provides: “OWCP shall determine and make a finding of fact and make an
award for or against payment of compensation.”
15

16

20 C.F.R. § 10.126.

17
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowance, Chapter 2.1400.5(e) (February 2013),
which provides in pertinent part: “The [claims examiner’s] evaluation of the evidence should be clear and detailed
so that the reader understands the reason for the disallowance of the benefit and the evidence necessary to overcome
the defect of the claim.”
18
See e.g., Elaine Pendleton, supra note 6; see also A.C., Docket No. 17-1927 (issued April 12, 2018); James D.
Boller, Jr., 12 ECAB 45, 46 (1960).

5

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2017 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this opinion.
Issued: July 27, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

